In re Robinson, Lawrence Wade; applying for writ of certiorari, prohibition, mandamus, supervisory and remedial; Parish of Bossier, 26th Judicial District Court, Div. “B”, No. 64483; to the Court of Appeal, Second Circuit, No. 18988-KW.
Writ granted in part and denied in part. We grant applicant’s writ in part, for the purpose of summarily vacating his conviction and sentence for violation of La.R.S. 56:124(2), as charged in count one of the bill of information. It is apparent from the transcript of the trial, which was attached to the writ application, that the state provided no evidence that defendant took or killed wild game with an unplugged shotgun, as required by § 124(2). Otherwise, the application is denied, and we do not disturb defendant’s conviction on the remaining two counts listed in the bill of information.
WATSON, J., would deny the writ believing that defendant violated 2nd sentence of 56:124(2).